UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4172


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD E. WILKERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Liam O’Grady, District
Judge. (3:10-cr-00207-LO-1)


Submitted:   August 25, 2011                 Decided:   August 29, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Carolyn V.
Grady, Assistant Federal Public Defender, Caroline S. Platt,
Appellate Attorney, Richmond, Virginia, for Appellant.  Brandon
Michael Santos, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Ronald E. Wilkerson was found guilty of possession of

a firearm by a convicted felon, under 18 U.S.C. § 922(g) (2006),

and possession of a controlled substance (cocaine base), under

21 U.S.C.A. § 844(a) (West Supp. 2011), and was sentenced to 108

months       of     imprisonment,             within    his      advisory        Sentencing

Guidelines range.            On appeal, counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting there are

no meritorious grounds for appeal, but raising the following

issues:      (1)    whether       the    district       court    erred     when     it    took

judicial notice of the fact that the City of Richmond is located

in    the    Eastern       District       of    Virginia,       rather    than      granting

Wilkerson’s motion for acquittal based on a failure of proof of

venue;      and    (2)     whether      the    trial    was    rendered       fundamentally

unfair when the prosecutor argued facts at closing argument not

entered into evidence.             For the reasons that follow, we affirm.

                 We address counsel’s Anders issues in turn.                          First,

venue       is    proper     in   any     district       in     which    the    crime     was

committed.         18 U.S.C. § 3237(a) (2006).                   The Government bears

the burden of proving venue by a preponderance of the evidence.

United States v. Ebersole, 411 F.3d 517, 524 (4th Cir. 2005).

The     Government          can      prove       this    element         by     direct     or

circumstantial           evidence,        however,       and     whether       an    offense

occurred         within     particular          geographical       boundaries        is    an

                                                2
appropriate    subject       for    judicial    notice.       United     States    v.

Kelly, 535 F.3d 1229, 1235-36 (10th Cir. 2008).

            Next,      Wilkerson       claims      prosecutorial         misconduct

because the Government stated at closing argument that he had

previously been convicted of four felonies.                The district court

sustained    defense    counsel’s      objection     to   this    statement     with

defense counsel noting that Wilkerson testified that he had only

been convicted of two prior felonies.                We review this claim to

determine     whether    the       conduct   so    infected      the    trial   with

unfairness as to make the resulting conviction a denial of due

process.     United States v. Morsley, 64 F.3d 907, 913 (4th Cir.

1995).      Although    we   find    that    the   prosecutor’s        statement   at

closing arguments improper, Wilkerson has failed to show that

the remarks prejudicially affected his substantial rights so as

to deprive him of a fair trial.                United States v. Mitchell, 1

F.3d 235, 240 (4th Cir. 1993); see United States v. Wilson, 135

F.3d 291, 299 (4th Cir. 1998) (listing factors used to determine

the question of prejudice).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Wilkerson’s conviction and sentence.                        This

court requires that counsel inform Wilkerson, in writing, of the

right to petition the Supreme Court of the United States for

further review.     If Wilkerson requests that a petition be filed,

                                         3
but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Wilkerson.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                     4